—Determination unanimously confirmed and petition dismissed. Memorandum: Although this proceeding should not have been transferred to this Court pursuant to CPLR 7804 (g) inasmuch as it does not raise a substantial evidence question, we nonetheless consider the merits in the interest of judicial economy (see, Matter of Dubb Enters. v New York State Liq. Auth., 187 AD2d 831, 832).
Upon our review of the record, the applicable statutes (see, Correction Law § 851 et seq.), and the regulations promulgated thereunder (see, 7 NYCRR part 1900), we conclude that respondents’ denial of petitioner’s application for temporary release satisfied the applicable requirements and criteria and was not irrational (see, Matter of Walker v LeFevre, 193 AD2d 982, 983; Matter of Gonzalez v Wilson, 106 AD2d 386, 386-387). Moreover, having considered and properly denied petitioner’s application, and having taken into account that an inmate in prison for the use of a deadly weapon is ineligible to participate in a temporary release program absent special permission by the commissioner (see, Correction Law § 851 [2]; see also, 7 NYCRR 1900.4 [l] [4]), respondents properly directed *998petitioner not to reapply for temporary release. (Article 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.